ORDER

PER CURIAM.
Dr. Rick Hummel (“Doctor”) appeals from a judgment entered on a jury verdict in favor of James O’Gorman, Marilyn Dunn, Gerald O’Gorman, David O’Gorman, Thomas O’Gorman, and Ann Siemer (“Children”) following a jury trial on their wrongful death claim against Village North Woods nursing facility (“Village North”) and Doctor. Children’s claim arose from the death of their mother, Veronica O’Gor-man (“Mother”), whom Doctor treated at Village North. The jury verdict assessed total damages of $432,500, and apportioned 60 percent fault to Doctor and 40 percent fault to Village North.
Doctor argues on appeal that the judgment should be reversed or a new trial granted because the trial court erred in overruling his motions for directed verdict and for judgment notwithstanding the verdict. He argues in his first point that the trial court erred in overruling his motions because Children failed to make a submis-sible case of negligence. In his second point, he asserts that the trial court erred in submitting Instruction 8, Children’s verdict director, to the jury. We find no error and affirm.
We have reviewed the briefs of the parties and the record on appeal and find that *80Doctor’s claims of error are without merit. A written opinion reciting the facts and restating the law would have no jurisprudential value. The parties have been furnished with a memorandum opinion for their information only, which sets forth the reasons for this order.
The judgment entered in favor of the jury’s verdict for Children is affirmed pursuant to Rule 84.16(b).